DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on March 10, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2021 is being considered by the examiner.

Terminal Disclaimers Accepted/Approved

The Electronic Terminal Disclaimers filed on March 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Patents No. 10,327,713 B2 and No, 10,667,762 B2 have been accepted. The terminal disclaimers have been recorded. 

Reason for Allowance

Claims 2-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
As to claim 2, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 2, comprising limitations: a housing comprising a first side, a second side opposite the first side, and a wall extending between the first and second sides, the one or more hardware processors disposed inside the housing, the wall comprising at least one vent opening to allow heat inside the housing to be dissipated; and an outer shell extending around at least a portion of the wall, the outer shell comprising a slope so that liquid drops onto the unit are directed away from the at least one vent opening by the outer shell, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

As to claim 12, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 12, comprising limitations: a housing comprising a first side, a second side opposite the first side, and a wall extending between the first and second sides, the one or more hardware processors disposed inside the housing, the wall comprising at least one vent opening; and an outer shell extending around the at least a portion of the at least one vent opening of wall without the inner surface of the shell making contact with the at least one vent opening so that the outer shell inhibits liquid drops from entering the housing via the at least one vent opening while improving dissipation of heat generated by the one or more hardware processors from the at least one vent opening, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claims 3-11 and 13-21 directly/indirectly depend from allowed claims 1, 12 and therefore are allowed for the same reason/s.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Publication No. 2006/0148398 A1 of Ruch et al, discloses an air vent and method for assembling an air vent are provided. In one embodiment an air vent includes a wall comprising a first wall segment which lies along a first plane and a second wall segment which lies along a second plane where the first plane is distinct from the second plane. The air vent also includes at least one opening disposed between the first segment and the second segment of the wall. 

U.S. Publication No. 2009/0124868 A1 of Barnett et al, discloses a portable, lightweight, trauma treatment and patient monitoring device. The device comprises a base having a top surface and a pair of housings each having an inner surface. The 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






	/SISAY YACOB/						April 10, 2021           Primary Examiner, Art Unit 2685